UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7921



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID EDGAR CAMBY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-97-297-V, CA-01-154-5-1-V)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Edgar Camby, Jr., Appellant Pro Se. Douglas Scott Broyles,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Edgar Camby, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Camby’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See United States v. Camby,

Nos. CR-97-297-V; CA-01-154-5-1-V (W.D.N.C. filed Sept. 11, 2001;

entered Sept. 12, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2